       Case 2:19-cr-00606-HB Document 93 Filed 12/22/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA             :              CRIMINAL ACTION
                                     :
           v.                        :
                                     :
WILLIAM JOHNSON                      :              NO. 19-0606

                                  ORDER

          AND NOW, this 21st day of December, 2020, for the

reasons set forth in the forgoing Memorandum, it is hereby

ORDERED that the motion of defendant William Johnson for a new

trial pursuant to Rule 33 of the Federal Rules of Criminal

Procedure is DENIED.



                                     BY THE COURT:


                                     /s/ Harvey Bartle III
                                     _______________________________
                                                                   J.
